 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1712 
In the House of Representatives, U. S.,

November 15, 2010
 
RESOLUTION 
Providing for the consideration of the bill H.R. 5566 and the Senate amendment thereto.  
 
 
That upon the adoption of this resolution, the House shall be considered to have taken from the Speaker’s table the bill H.R. 5566 and amendment of the Senate thereto, and to have concurred in the amendment of the Senate to the text with an amendment as follows:
In lieu of the matter proposed to be inserted by the Senate, insert the following: 
1.Short titleThis Act may be cited as the Animal Crush Video Prohibition Act of 2010. 
2.FindingsThe Congress finds the following: 
(1)The United States has a long history of prohibiting the interstate sale, marketing, advertising, exchange, and distribution of obscene material and speech that is integral to criminal conduct.  
(2)The Federal Government and the States have a compelling interest in preventing intentional acts of extreme animal cruelty.  
(3)Each of the several States and the District of Columbia criminalize intentional acts of extreme animal cruelty, such as the intentional crushing, burning, drowning, suffocating, or impaling of animals for no socially redeeming purpose.  
(4)There are certain extreme acts of animal cruelty that appeal to a specific sexual fetish. These acts of extreme animal cruelty are videotaped, and the resulting video tapes are commonly referred to as animal crush videos.  
(5)The Supreme Court of the United States has long held that obscenity is an exception to speech protected under the First Amendment to the Constitution of the United States.  
(6)In the judgment of Congress, many animal crush videos are obscene in the sense that the depictions, taken as a whole— 
(A)appeal to the prurient interest in sex;  
(B)are patently offensive; and  
(C)lack serious literary, artistic, political, or scientific value.  
(7)Serious criminal acts of extreme animal cruelty are integral to the creation, sale, distribution, advertising, marketing, and exchange of animal crush videos.  
(8)The creation, sale, distribution, advertising, marketing, and exchange of animal crush videos is intrinsically related and integral to creating an incentive for, directly causing, and perpetuating demand for the serious acts of extreme animal cruelty the videos depict. The primary reason for those criminal acts is the creation, sale, distribution, advertising, marketing, and exchange of the animal crush video image.  
(9)The serious acts of extreme animal cruelty necessary to make animal crush videos are committed in a clandestine manner that— 
(A)allows the perpetrators of such crimes to remain anonymous;  
(B)makes it extraordinarily difficult to establish the jurisdiction within which the underlying criminal acts of extreme animal cruelty occurred; and  
(C)often precludes proof that the criminal acts occurred within the statute of limitations.  
(10)Each of the difficulties described in paragraph (9) seriously frustrates and impedes the ability of State authorities to enforce the criminal statutes prohibiting such behavior. 
3.Animal crush videos 
(a)In generalSection 48 of title 18, United States Code, is amended to read as follows: 
 
48.Animal crush videos 
(a)DefinitionIn this section the term animal crush video means any photograph, motion-picture film, video or digital recording, or electronic image that— 
(1)depicts actual conduct in which 1 or more living non-human mammals, birds, reptiles, or amphibians is intentionally crushed, burned, drowned, suffocated, impaled, or otherwise subjected to serious bodily injury (as defined in section 1365 and including conduct that, if committed against a person and in the special maritime and territorial jurisdiction of the United States, would violate section 2241 or 2242); and  
(2)is obscene.  
(b)Prohibitions 
(1)Creation of animal crush videosIt shall be unlawful for any person to knowingly create an animal crush video, if— 
(A)the person intends or has reason to know that the animal crush video will be distributed in, or using a means or facility of, interstate or foreign commerce; or  
(B)the animal crush video is distributed in, or using a means or facility of, interstate or foreign commerce.  
(2)Distribution of animal crush videosIt shall be unlawful for any person to knowingly sell, market, advertise, exchange, or distribute an animal crush video in, or using a means or facility of, interstate or foreign commerce.  
(c)Extraterritorial applicationSubsection (b) shall apply to the knowing sale, marketing, advertising, exchange, distribution, or creation of an animal crush video outside of the United States, if— 
(1)the person engaging in such conduct intends or has reason to know that the animal crush video will be transported into the United States or its territories or possessions; or  
(2)the animal crush video is transported into the United States or its territories or possessions.  
(d)PenaltyAny person who violates subsection (b) shall be fined under this title, imprisoned for not more than 7 years, or both.  
(e)Exceptions 
(1)In generalThis section shall not apply with regard to any visual depiction of— 
(A)customary and normal veterinary or agricultural husbandry practices;  
(B)the slaughter of animals for food; or  
(C)hunting, trapping, or fishing.  
(2)Good-faith distributionThis section shall not apply to the good-faith distribution of an animal crush video to— 
(A)a law enforcement agency; or  
(B)a third party for the sole purpose of analysis to determine if referral to a law enforcement agency is appropriate.  
(f)No preemptionNothing in this section shall be construed to preempt the law of any State or local subdivision thereof to protect animals. .  
(b)Clerical amendmentThe item relating to section 48 in the table of sections for chapter 3 of title 18, United States Code, is amended to read as follows: 
 
 
48. Animal crush videos.  .  
(c)SeverabilityIf any provision of section 48 of title 18, United States Code (as amended by this section), or the application of the provision to any person or circumstance, is held to be unconstitutional, the provision and the application of the provision to other persons or circumstances shall not be affected thereby.
4.PAYGO complianceThe budgetary effects of this Act, for purposes of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, jointly submitted for printing in the Congressional Record by the Chairmen of the House and Senate Budget Committees, provided that such statement has been submitted prior to the vote on passage in the House acting first on this conference report or amendments between the Houses.   
 
Lorraine C. Miller,Clerk.
